Case: 16-20298      Document: 00513903075         Page: 1    Date Filed: 03/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-20298                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
FRANCES D. GERMANY,                                                         March 8, 2017
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT, also known as HISD,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3078


Before BARKSDALE, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Frances Germany appeals the district court’s grant
of summary judgment on her disability discrimination and retaliation claims
against Defendant-Appellee Houston Independent School District. Based on
our review of the briefs, the applicable law, and the record, we AFFIRM the
judgment of the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.